Mr. Justice Belaval,
concurring.
I agree entirely with the opinion delivered by my colleague-Mr. Justice Pérez Pimentel. Since Act No. 379 of May 15,. 1948, of rather recent adoption, presents a new problem in the matter of the penalty prescribed by § 13, I wish to add the results of my own personal study of the question. The-case deals with a collective bargaining agreement where an employer pays to certain workmen, for regular working-hours, a rate lower than the one stipulated'in the agreement.
Act No. 379 of May 15, 1948 (Sess. Laws, p. 1254) is a law of general, application to every labor contract, since it governs “in every commercial, industrial, and agricultural establishment; in every shop, factory, central, mill, and manufactory; in every ranch, property, farm, estate, and plantation; in every public-service enterprise; in every gainful business, including printeries, publishing houses, newspaper enterprises, clinics, hospitals, pharmacies, teaching institutions, boarding houses, hotels, eating houses,, restaurants, stores,, groceries, warehouses, depots, markets,, garages, bakeries, theatres, racetracks, casinos, and other-similar businesses; in every business office or establishment,, law office, consulting room, and professional office, and in every place devoted to the rendering of service of any kind through payment. The provisions of this Act shall also be-applied to all chauffeurs and drivers of public and private *491motor vehicles, except those who work on a commission basis.” .... (§ 16.)
The labor contract is defined as “every oral or written agreement by which the employee binds himself to execute a work, perform labor, or render a service for the employer for a wage or any other pecuniary remuneration. If there is no express stipulation as to wages, the employer shall be obliged to pay the minimum wage fixed for the occupation, industry, or business in question, and, in default of such determination, the wages that are customarily paid in the locality for similar work.” (§ 19, subtopic “Labor contract”.)
Although Act No. 379 does not repeal the Act creating the Minimum Wage Board; the Act regulating the work of women and children in dangerous occupations; that regulating the employment of minors; that establishing the closing of commercial and industrial establishments; or that prescribing the day of rest (§ 22); and although it does not include the industries covered by the Fair Labor Standards Act of June 26, 1938, enacted by the U. S. Congress, in all that which may be specifically provided as to hours, minimum wages and regulations peculiar to said industries, it in nowise excludes from its application any violation of said labor contracts where the general provisions of Act No. 379 are not in conflict with the provisions of said special Acts. That is why it provides that “extra” hours are those worked by the employee in the service of his employer in excess of the maximum working hours a day as the Minimum Wage Board may have fixed for the industry in question, the hours worked by an employee in the service of his employer during the days or hours in which the establishment must remain closed and the hours that the employee works for his employer during the day of rest (§4.) As to the industries covered by the Fair Labor Standards Act, it is well known that § 18 of the Federal Act permits the application of the state laws if they provide *492for higher standards for the employee or workman than the .Fair Labor Standards Act. Chabrán v. Bull Insular Line, 69 P.R.R. 250, 273, 276 (Snyder) (1948). It should be noted that Act No. 379 forbids the promulgation of any future decree,- written contract or oral agreement that fixes .a working day of more than eight hours of work. (§ 6)
In adopting Act No. 379 the former Legislature of Puerto Rico combined the method of the wage-rate, without fixing it numerically, of the Act of July 1, 1931, concerning the working day of Spain, with the. extra hours method, a .system of additional penalty and fiscalization of the employer’s pay roll by the Fair Labor Standards Act, (29 U.S.C.A. 1 et seq. § 203 et seq.) remodernizing, in turn, some of the old provisions on permits for special jobs of the former Act No. 49 of August 7, 1935. Leyes Sociales de España, p. 169. (Instituto Editorial Reus, 1951 ed.) As to wage rates, Act No. 379 first established an ideal wage rate: the wages paid by the employer during the month of January 1948 (§ 11), forbidding any employer to reduce the wage paid by him in order to accommodate it to the payment of regular hours as well as of the extra hours of work. Then it fixed the method for determining the rate by dividing the wage received by the number of regular -hours worked. The fact that a progressive minimum wage was not fixed, as.it was by the Fair Labor Standards Act, does not mean that it intended to leave without regulation everything concerning wages for regular hours. The Legislature of Puerto Rico, after fixing an ideal wage rate, that prevailing in January, 1948, preferred to authorize the variable fixation of the wages for regular hours either on the basis of an economic study carried out by a governmental agency, as to the establishment of a minimum wage, or by means of collective bargaining agreements entered into by labor unions or contracting units recognized pursuant to the .provisions of the Labor Relations Act, and even by means of voluntary contracts between employers and employees, but for the last *493three cases, which are those not covered by the governmental action of the Minimum Wage Board, it fixed not only the number of hours that each employee or workman should work, but also the method for computing in each labor contract the wage-rate, both for the regular and the extra hours. This is what appears from §§ 5, 6, 7 and 8 of Act No. 379.
As may be seen, Act No. 379 is not strictly speaking,, an Act of extra hours alone, as was Act No. 49 of August 7, 1935, which it repealed. The reason that Act No. 49 was merely an Act providing for working hours is that in 1935 it was still believed that any provision fixing a minimum wage or a wage-rate would be unconstitutional, because it would be a deprivation of the freedom of contract. It was not until the U. S. Supreme Court decided the case of West Coast Hotel v. Parrish, 300 U. S. 379, 392, 393, 81 L. ed. 703, 709 (Hughes) (1937), that the exercise of the power of the state to protect the health and safety through regulation of the wages in labor contracts was declared constitutional. That is why Act No. 379 regulated not only the hours of the working day but also the wage-rate, both the regular and extra hours.
Although Act No. 379 partakes of the character of a state law, it covered in our Island the same field covered by the Pair Labor Standards Act on interstate activities. The Fair Labor Standards Act has three main objectives: (1) to establish minimum wages; (2) to discourage the employment of workers for long hours by providing that wage payments for all hours in excess of the statutory minimum shall be at a rate not less than one and one-half times the regular rate; (3) to discourage the employment of child labor: See “The Supreme Court and Fair Labor Standards,” E. Merrick Dodd, 59 Harv. L. Rev. 321, 371. We have already seen that the purposes of Act No. 379, according to its title are: (1) to establish the working day in Puerto Rico; (2) to provide for the payment at a double rate for the hours worked in excess of the working day; (3) to fix the days of *494rest; (4) to regulate certain aspects of the labor contract; (5) to impose certain duties on the employers and (6) to fix penalties for the violation of the provisions of said Act.
The analogy existing between the Fair Labor Standards Act and our Act No. 379, as to the purpose of discouraging the long working day, is perfectly clear from the Statement of Motives of Act No. 379 which reads: “It is the policy of this Act to limit to a maximum of eight hours the legal working day in Puerto Rico, and to provide payment of double time for the hours worked in excess of the legal working day. Experience shows that a prohibitive provision is not sufficient to secure the limitation in question. The penalty imposed on the employer who violates the prohibitive provision, does not benefit the employee or recompense him for his effort when the day’s work is extended. The payment, by act of law, of double time for the hours worked in excess of the legal working day is more effective and practical. Such measure, while discouraging employment during extra hours because of the additional financial burden which it imposes on the employer, carries with it a more equitable compensation for the man compelled to work for a longer period.”
From an examination of the Act creating the Minimum Wage Board of Puerto Rico, Act No. 379 of May 15, 1948, and the Acts regulating the work of women and children in dangerous occupations and regulating the employment of minors, providing also for compulsory public school attendance, it may be noted that the former Legislature of Puerto Rico has covered the same field in these laws as did the Fair Labor Standards Act. The only difference being that, instead of doing it all under a single Act, it did it in different Acts, but since they are laws in pari materia, we must apply the rule of legal hermeneutics set forth in § 18 of the Civil Code of Puerto Rico which provides: “Laws which refer to the same matter, or whose object is the same, shall be interpreted with reference to each other, in order that what *495is clear in one may be employed for the purpose of explaining what is doubtful in another.”
Any law may be rationalized in one way or another. The object pursued is that the rationalization be as just and legal as possible within the purposes inspiring the Act.
In every labor contract, generally speaking, the aim of the State is to give the laborer a fair compensation, for the regular as well as the extra hours of work. The laws of minimum wage, or of wage-rate, or of wages comparable to those customarily paid in the locality where the work is performed, ($ 19, sub-topic “labor contract”) are intended to guarantee a fair compensation for the regular hours of work. The laws referring to the working day are intended to guarantee a fair compensation “for the man compelled to work for a longer period.”
The correlation between regular hours of work and extra hours is so narrow that it cannot be conceived that a law which does not determine what are regular hours, defines what are extra hours. The same thing holds with regard to wages: if the wages for regular hours are in no way established, there would be no way for determining the wages for extra hours.
The compensation for damages for a violation of a labor contract is only a coercive means included in a law to compel fulfillment of its purposes. Would it be fair to think that the Legislature agreed to punish the employer who should fail to comply with the provisions on extra hours, but was content not to punish him for failing to comply with the provisions on regular hours? In view of the compensation provided in § 13 of Act No. 379, would it be legal to distinguish on our own account, although the law makes no distinction, between regular hours and extra hours, notwithstanding the clear letter of the statute which reads: “Any employee who receives a compensation less than that fixed hy this Act for regular hours and extra hours of work shall *496be entitled to recover from his employer, through civil'action, the sums unpaid, plus an equal sum as liquidation of damages”?
Act No. 879 fixes compensation for regular hours of work. Section 3 establishes what are regular hours of work. Section 5 establishes the method of computing the compensation for regular hours by dividing the daily, weekly, or’ monthly wages or wages otherwise stipulated, by the number of regular hours worked, in accordance with the provisions-as to hours of Act No. 379. In the absence of an express stipulation as to wages, the minimum wage fixed for the occupation, industry or business in question by the Minimum Wage Board shall be employed as a basis for compensation for regular hours. (§ 19 sub-topic “Labor contract.”) If there is no express stipulation by the parties as to wages, or’ the wages are not fixed by the Minimum Wage Board, the basis for compensation will be “the wages that are customarily paid in the locality for sfinilar work.” (§ 19, same subtopic.) Therefore, it cannot be contended that the law does-not fix compensation for regular hours.- If it did not, it would have no basis to fix compensation for extra hours..
The compensation for damages contained in Act No. 379' is identical with that contained in the Fair Labor Standards; Act and the Act creating the Minimum Wage Board. The legislative purpose behind those compensations is to prevent the evasion in the fulfilment of labor contracts. Since the statutes involved are remedial Acts tending to promote the general welfare of the community, the same must be liberally construed in favor of the subject of law for whose benefit they have been enacted, in these cases the laborers. Section 13 of Act No. 379 is a statutory provision "of a substantive as well as of an adjective nature of general application to every labor contract, since almost all the aspects of the labor contract not regulated by special laws.are covered by Act No. 379.
*497The possibility has been suggested that the penalty for a violation in the payment of regular hours in those industries which are covered by a mandatory decree of the Minimum Wage Board, be based on the minimum wage rate per regular hour fixed in the decree and not on the higher wages per regular hour fixed in the collective bargaining agreement or in the written or oral contract entered into between the parties. The situation is analogous when dealing with extra hours. In case of extra hours it has been held that the compensation must be computed on the basis of the agreed wages and not on the minimum wages. Overnight Motor Transp. Co. v. Missel, 316 U. S. 572, 86 L. ed. 1682, 1687, 1688 (Reed) (1942). We see no reason for making a contrary distinction in the case of regular hours, which are the hours that serve as a basis for the computation of the extra hours. It is well known that the minimum wage is not a top wage; and therefore should not serve as a basis for the computation of hours if the parties have agreed upon another compensation.